NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             ________

                                     No. 11-2332
                                     _________

                          UNITED STATES OF AMERICA

                                          v.

                                WALLACE MORRIS,
                                 also known as POP

                                   Wallace Morris,
                                             Appellant
                                    ________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. No. 2-10-cr-00095-002)
                   District Judge: Honorable Michael M. Baylson
                                        _______

                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 20, 2012

               Before: McKEE, Chief Judge, SLOVITER, Circuit Judge
                      and O‟CONNOR, Associate Justice (Ret.)

                           (Opinion Filed : April 20, 2012 )
                                       ______

                                      OPINION
                                       ______

        Hon. Sandra Day O‟Connor, Associate Justice (Ret.) of the Supreme Court of the
United States, sitting by designation.
SLOVITER, Circuit Judge.

                                             I.

       Appellant Wallace Morris pled guilty to mail fraud stemming from his

participation in a large-scale insurance fraud involving numerous fictitious automobile

accidents in Philadelphia. Pursuant to the offense, Morris recruited vulnerable

individuals to pose as accident victims; an accomplice from the Philadelphia Police

Department prepared false accident reports; the automobiles allegedly involved were

towed by one accomplice to an autobody shop run by another; and the accident “victims”

then presented false stories to a chiropractor—himself a participant in the fraud—for the

purpose of filing bogus insurance claims. When the “victims” received settlement money

for their claims, Morris took a portion of the proceeds.

       In January 2011, Morris entered an open plea of guilty to fifteen counts of mail

fraud, in violation of 18 U.S.C. § 1341. The federal criminal counts covered only six of

the accidents staged by Morris; approximately forty-five other staged accidents were the

subject of state criminal proceedings. In July 2010, Morris also pled guilty in state court

to, inter alia, forty-two counts of theft by deception. He received an aggregate sentence in

state court of 4 to 10 years imprisonment.

       The District Court set Morris‟ total offense level at 16, which included a four-level

enhancement under U.S.S.G. § 3B1.1(a). The District Court determined that Morris‟

criminal history category was III, thus producing an advisory Sentencing Guidelines

                                             2
range of 27 to 33 months. The District Court sentenced Morris to 33 months

imprisonment, consecutive to the state sentence he was then serving. Morris appeals,

raising two challenges to his sentence.

                                             II.

       Morris‟ first challenge is to the District Court‟s application of a four-level

enhancement under U.S.S.G. § 3B1.1(a), which the District Court applied because it

determined that based on the evidence the government could produce at trial, Morris

“was an organizer or leader of a criminal activity that involved five or more participants .

. . .” U.S.S.G. § 3B1.1(a). Our review is for clear error. See United States v. Richards,

--- F.3d ---, 2012 WL 887592, at *6 (3d Cir. Mar. 16, 2012) (“[W]here . . . sentencing

adjustments require a district court to closely examine a set of facts and determine

whether they fit within the definition of the adjustment before deciding whether to apply

the adjustment, we should review that decision for clear error only.”). Morris concedes

that “his participation was greater than most of the co-defendants and would justify a two

level increase [under § 3B1.1(c)],” but maintains that it was error for the District Court to

apply a four-level enhancement under § 3B1.1(a) because “he was not the leader of the

criminal activity.” Appellant‟s Br. at 10.

       The court has explained that “to be considered an organizer or leader, „the

defendant must have exercised some degree of control over others involved in the

commission of the offense.‟” United States v. Helbling, 209 F.3d 226, 243 (3d Cir. 2000)


                                              3
(citation omitted). In applying this standard, a defendant‟s relevant conduct is

considered. See U.S.S.G. ch. 3, pt. B, introductory cmt. (2011).

       As the Government persuasively argues, Morris played an aggravating role in the

fraud scheme because he “recruited participants, took them to or met them at Rios

Chiropractic Center, provided them a fictitious story to tell the doctor, often talked to the

doctor before they did, took some „victims‟ to an attorney, and often demanded or

received kickbacks from the insurance settlements received by the „victims.‟” Appellee‟s

Br. at 23. The District Court explained that “the other defendants were sort of casual

players who . . . came in for a few bucks here and there. [Morris] -- he was a serial

phony accident schemer and did this over and over again for a number of years . . . .”

App. at 26.

       Although Morris may not have been the “ringleader,” he was at the very least an

“organizer” of the fraud scheme, given his recruitment of “victims” and his control over

their visits to the chiropractor and attorney accomplices. See United States v. Tejada-

Beltran, 50 F.3d 105, 112 (1st Cir. 1995) (because “[t]he language of section 3B1.1(a) is

disjunctive,” the enhancement applies “so long as the defendant is either „an organizer or

leader‟”); accord United States v. Ingham, 486 F.3d 1068, 1074-75 (9th Cir. 2007).

Morris conceded at the sentencing hearing that he “brought people [into the conspiracy]

and took them to the doctor and took them to the lawyer.” App. at 12. In light of the

actions Morris took, there was ample evidence to support the District Court‟s decision to

apply the enhancement.
                                              4
                                            III.

       Morris also argues that the District Court‟s sentence was unreasonable insofar as it

was made to run consecutive to his related state sentence. The imposition of a

consecutive sentence is reviewed for abuse of discretion. See Gall v. United States, 552
U.S. 38, 51 (2007). We will affirm “unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” United State v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

       In support of his argument, Morris argues that a consecutive sentence was

improper because “[a] concurrent sentence would still reflect the seriousness of the crime

and provide just punishment.” Appellant‟s Br. at 12. Morris also argues that the District

Court should have considered the fact that “[t]he offense conduct charged in both the

state and federal cases occurred during the same period of time and involved similar

conduct . . . .” Id. at 11. In rejecting that argument, the District Court noted that the

staged accidents at issue in Morris‟ state criminal proceedings are distinct from those at

issue in these federal proceedings.

       Title 18, Section 3584(b) of the United States Code provides that “in determining

whether the terms imposed are to be ordered to run concurrently or consecutively, [the

sentencing court] shall consider . . . the factors set forth in section 3553(a).” Morris does

not suggest that the District Court was unaware of its discretion to make his federal

sentence run either concurrent with or consecutive to his state sentence. Furthermore, the

record reveals that the District Court gave due consideration to the § 3553(a) factors:
                                              5
         I agree that Mr. Morris is going to spend a lengthy period of time in
         jail, but I think that he requires punishment. I think that he needs a
         substantial period in a correctional institution so that he learns that
         he has to conform his conduct to the expectations of society, and I
         think there is a major effective deterrence here, that people in the
         community will get word that Mr. Morris is serving a lot of time,
         and that will deter others as well as Mr. Morris himself from
         committing this type of crime in the future.

App. at 31.

         This explanation is sufficient and persuasive. The District Court did not abuse its

discretion by mandating that Morris serve his federal sentence upon completion of his

state sentence.

                                            IV.

         For the reasons set forth, we will affirm the sentence imposed by the District

Court.




                                               6